ORDER

PER CURIAM:
AND NOW, this 2nd day of August, 1994, upon consideration of the Report and Recommendations of the Disciplinary Board dated February 14, 1994, it is hereby
ORDERED that Louis S. Criden be and he is suspended from the Bar of this Commonwealth for a period of three (3) years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
CAPPY, J., dissents and would adopt the recommendation of the Hearing Committee and the Disciplinary Board that respondent be suspended for two years.
MONTEMURO, J., is sitting by designation as Senior Justice pursuant to Judicial Assignment Docket No. 94 R1801, due to the unavailability of LARSEN, J., see No. 127 Judicial Administration Docket No. 1, filed October 28, 1993.